Mb. Chief Justice Del Tobo
delivered the opinion of the court.
In the District Court of Ponce Juan A. Santiago, setting up a preferred claim, brought an injunction proceeding against Lorenzo B. Capó, Marshal of the Municipal Court of Coamo, and Successors of Arbona Brothers to restrain delivery to the attaching suitors of certain money proceeding from the sale of property attached by Successors of Arbona Brothers in a suit to recover money brought in the Municipal Court of Ponce against Manuel Cruz Semidey.
The writ of injunction was issued, Successors of Arbona Brothers appealed and the judgment of the district court was reversed by this court. Santiago v. Capó et al., 33 P.R.R. 346.
At this stage Successors of Arbona Brothers filed in the district court, within the injunction proceeding, a “motion ior execution of judgment” on the ground that under the judgment of the Supreme Court the marshal of the' Municipal Court of Coamo should deliver to them • the proceeds of the sale of the attached property, but that, on the contrary, he had refused to do so, saying that he had paid the said amount to other persons, wherefore they prayed the court to rule the marshal and Juan A. Santiago and his sureties to show cause why the marshal should not be held in contempt of court and be ordered, jointly with the principal and the sureties, to deliver the said proceeds of the sale of the attached property.
The rule to show cause was issued. The marshal appeared and answered, explaining the complicated facts that had been developed in connection with the proceeds of the sale of the attached property. He also testified under oath. *300The court made the order from which this appeal was taken. It reads in part as follows:
“The court, ruling on the motion. . . . for satisfaction of judgment. . . . overrules it in all of its part's, setting aside the rule to show cause. ... all without prejudice to any remedy that the petitioner may have a right to exercise. ...”
In our opinion the district court acted correctly in disposing of tlie motion filed by Successors of Arbona Brothers.
The District Court of Ponce had no power to grant the relief sought by the appellants within the injunction proceeding. What judgment had to be satisfied therein! The suit had been brought by Juan A. Santiago and was terminated by the judgment of this court which dismissed the proceeding. That is all. By the injunction the district court ordered the marshal not to pay the money to Successors of Arbona Brothers. That order was annulled by the dismissal of the proceeding. The situation thus having been made clear, Successors of Arbona Brothers could take no action within the injunction proceeding-. And the order appealed from was “without prejudice to any remedy that the petitioner might have a right to exercise.”
The order appealed from must be affirmed.